 In the Matterof ATLANTIC STATES MOTOR LINEsandTEAMSTERS &CHAUFFEURS INTERNATIONAL UNION, LOCAL#391Case No. C-1321.-Decided August 11, 1939MotorTrucking Industry-Settlement:stipulation providing for compliancewith theAct-Order:entered on stipulation.Mr. Samuel M. Spencer,for the Board.Mr. J. A. Myatt,of High Point, N. C., for the respondent.Mr. W. D. Anderson,ofWilmington, N. C., for the Union.Mr. Robert M. Martin,of High Point, N. C., for the EmployeesUnion.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Teamsters &Chauffeurs International Union, Local 391, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegionalDirector for the Fifth Region (Baltimore, Maryland),issued its complaint dated May 23, 1939, against Atlantic States MotorLines,High Point, North Carolina, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondent, the Union, and Atlantic States MotorLines Employees Union, herein called the Employees Union, a labororganization allegedly dominated and supported by the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) caused to be formed, dominated,interfered with the administration of, and gave support to the Em-ployees Union; (2) terminated the employment of and refused toreinstate 20 named employees because they joined the Union and en-14 N. L.R. B., No. 35.458 ATLANTICSTATES MOTORLINES459gaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection; and, (3)by the above-mentioned activities, by making speeches hostile to themembership of its employees in, and their affiliation with, the Union,by making remarks calculated to encourage membership in the Em-ployees Union, and by other acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On June 15, 1939, counsel for the Board, the respondent, the Union,and the Employees Union, entered into the following stipulation:STIPULATIONAtlantic States Motor Lines (hereinafter referred to as theRespondent), by its attorney, J. A. Myatt; Teamsters & ChauffeursInternational Union, Local #391 (hereinafter referred to as theUnion), by its representative, R. C. Weigle; Atlantic States MotorLines Employees Union (hereinafter referred to as EmployeesUnion), by its attorney, Robert M. Martin ; and Samuel M. Spen-cer,Attorney, National Labor Relations Board, Fifth Region(hereinafter referred to as the Board), hereby stipulates andagrees as follows :1.On or about May 16, 1939, the Union filed with the RegionalDirector of the National Labor Relations Board, Fifth Region, acharge against the Respondent alleging that the Respondent hadviolated Section 8, Subsections (1), (2) and (3) of the NationalLabor Relations Act.On or about May 20, 1939, the Union filedan amended charge against the Respondent alleging that the Re-spondent had violated Section 8, Subsections (1)., (2) and (3) ofthe National Labor Relations Act in that the Respondent on orabout February 17, 1939, did sponsor, encourage and cause to. beformed a labor organization known as Atlantic States Motor LinesEmployees Union, and has since, through its officers, agents andemployees, dominated, restrained, coerced and interfered with theactivities of the said labor organization, and on or about May 14,1939, the Respondent, through its officers, agents and employees,did discharge Carl R. Barnes, J. L. Reynolds, E. A. Armfield,P. T. Green, E. E. Dawkins, I. J. Hayes, K. B. Kirby, ThomasMeacham, L. S. Venable, J. O. Shoaf, C. L. Cole, R. L. Gates,J.W. Stutz, A. S. Crowder, C. H. Braley, M. Early, S. G. Venable,P. J. Bell, W. A. Wrenn, and C. S. Ferrington, all truck drivers,because of their membership and activity in the Teamsters &Chauffeurs International Union, Local #391, affiliated with theAmerican Federation of Labor, and derogatory statements against 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union were made by the Respondent through its agents andemployees.2.The Union is a labor organization within the meaning ofSection 2, subdivision (5) of the National Labor Relations Act:3.The Employees Union is a labor organization within themeaning of Section 2, subdivision (5) of the National LaborRelations Act.4.The Respondent, through its attorney, acknowledges serviceupon it of a formal complaint issued by the Regional Directorfor the Fifth Region of the National Labor Relations Board,and specifically waives its right to file any motion or answerobjecting to jurisdiction or setting forth any other defense itmight have to the aforesaid complaint.The Respondent specifi-cally waives its right to participate in a hearing before a TrialExaminer of the Board, waives its right to receive an Inter-mediate Report, and further waives its right to the filing of anyexceptions to any findings or recommendations which might havebeen rendered by such Trial Examiner in a formal hearing.5.The Respondent is a North Carolina corporation, havingbeen incorporated about the year of 1934, and its principal placeof business is the City of High Point, North Carolina. The cap-ital stock consists of 100 shares, and the controlling stock isowned by R. L. Brinson, who is president of the corporation.The officers of the corporationare asfollows :R. L. Brinson, PresidentH. B. Koonce, Vice President and SecretaryS.H. Denny, SecretaryThe Directors of the corporation are as follows :R. L. Brinson, PresidentH. B. Koonce, Vice President and SecretaryS.H. Denny, SecretaryThe company is engaged in the business of hauling freight,express and parcels on the highways by motor truck from NewYork City to Atlanta, Georgia, and to all intermediate pointsalong the way.The companyalsomaintainswarehouses, ter-minalsand garages at the following points: Atlanta, Georgia;Augusta, Georgia;High Point, North Carolina; Greenville,SouthCarolina;Baltimore,Maryland; and Philadelphia,Pennsylvania.The Company operates its business under franchisessecuredfrom the Interstate Commerce Commission.6.The Respondent, during thecourse andconduct of itsbusinessduring thelast fiscalyear handled20,000,000 lbs. offreight witha grossrevenue to the company of $160,000.The ATLANTIC STATES MOTOR.LINES461Respondent admits that it is engaged in interstate commercewithin the meaning of Section 2, Subdivision (6) of the Na-tional Labor Relations Act.7. It is further stipulated and agreed by the parties that theBoard may enter an order herein and the parties specificallywaives its right to the making of findings of. fact and conclu-sions of law by the Board.8.On the basis' of the foregoing facts, the Respondent, theUnion and the Employees Union agree that the Board may enteran order as follows :ORDERUpon the basis of.this Stipulation and the pleadings herein,'and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that theRespondent, its officers, agents, successors and assigns shall :1.Cease and desist :(a)From in any manner discouraging membership in theTeamsters&Chauffeurs InternationalUnion,Local#391, orany other.labor organization of its employees,by laying off,discharging,or refusing to reinstate,or otherwise discriminateagainst its employees in respect to hire or tenure of employment;(b)From recognizingthe AtlanticStatesMotor Line Em-ployees Union as the representative of any of its employees forthe purpose of dealing with the Respondent concerning griev-ances, labor disputes,rates of pay, wages, hours of employment,or other conditions of employment;from giving any effect toany bargaining contract with the said Atlantic States MotorLines EmployeesUnion; andcompletely disestablish said or-ganization as such representative;(c)From in any other manner interferingwith,restraining orcoercing its employees.in the exercise of their rights to self-organization,to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid and protection as guaranteedin Section7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Carl R. Barnes, J. L. Reynolds,E. A. Armfield,P. T. Green, E. E. Dawkins,I.J.Hayes, K. B. Kirby, ThomasMeacham,L. S. Venable,J. C. Shoaf, C.L. Cole, R. L. Gates,J.W. Stutz, A. S. Crowder,C.H. Braley,,M. Early,. S. G.Venable, P. J. Bell,W. A. Wrenn and C.S.Ferrington imme- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate and full reinstatement to their former positions withoutprejudice to their seniority and other rights and privileges;(b)Make whole Carl R. Barnes, J. L. Reynolds, E. A. Arm-field, P. T. Green, E. E. Dawkins, I. J. Hayes, K. B. Kirby,Thomas Meacham, L. S. Venable, J. 0. Shoaf, C. L. Cole, R. L.Gates, J.W. -Stutz, A. S. Crowder, C. H. Braley, M. Early,S.G. Venable, P. J. Bell, W. A. Wrenn and C. S. Ferringtonfor any loss of pay they have suffered by reason of the Respon-dent's discrimination in regard to the terms and conditions orhire and tenure of their employment by payment to each of thema sum of money equal to that which they would have normallyearned as wages from the date of their discharge to the date ofsuch offer of reinstatement, less any net earnings they mighthave earned during this period;(c)Withdraw all recognition from the Atlantic State MotorLines Employees Union as the representative of any of its em-ployees for the purpose of dealing with the Respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of em-ployment, or other conditions of employment; from giving anyeffect to any bargaining contract with the said Atlantic StatesMotor Lines Employees Union ; and completely disestablish saidorganization as such representative;(d) Immediately post notices in conspicuous places at each ofitswarehouses and terminals and maintain such notices for aperiod of ninety (90) consecutive days from the date of suchposting, stating that the Respondent will cease and desist in themanner aforesaid;(e)Notify the Regional Director of the Fifth Region in writ,ing within ten (10) days from the date of this order what stepsthe Respondent has taken to comply therewith.9.The record shall consist of the charge, the complaint andthis stipulation, and said record shall be filed with the ChiefTrial Examiner of the National Labor Relations Board whichhas offices in the Shoreham Building, Washington, D. C..10.The Respondent hereby consents to the entry by an appro-priate Circuit Court of Appeals of the United States of a decreeenforcing an order of the Board in the form above, and ex-pressly waives its right to receive notice of the filing of an,application for the entry of such decree.11.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind, whichvaries, alters or adds to the stipulation.12.All of the foregoing shall be subject to the approval of theNational Labor Relations Board. ATLANTIC STATES MOTOR LINES463On July 5, 1939, the Board approved said stipulation, made it partof the record herein, and pursuant to Article II, Section 37, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered the proceedings transferred to and continued beforeit for the purpose of entry of a decision and order pursuant to theprovisions of the above stipulation.Upon the stipulation and the entire record in the case, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe respondent, Atlantic States Motor Lines, is a North Carolinacorporation with its principal place of business in High Point, NorthCarolina.The respondent is engaged in the business of haulingfreight, express, and parcels by motortruck from New York City toAtlanta, Georgia, serving all intermediate points. It operates itsbusiness under franchises secured from the Interstate CommerceCommission.The respondent maintains warehouses, terminals, andgarages at the following points: Atlanta, Georgia; Augusta, Geor-gia; High Point, North Carolina; Greenville, South Carolina; Balti-more, Maryland; and Philadelphia, Pennsylvania.During the last fiscal year preceding June 15, 1939, the respondenthandled 20,000,000 pounds of freight yielding a gross revenue to therespondent of $160,000.The respondent admits that it is engaged incommerce within the meaning of Section 2 (6) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, commerce, and transportation among the severalStates.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, the National Labor Relations Board herebyorders that Atlantic States Motor Lines, High Point, North Carolina,and its officers, agents, successors and assigns shall:1.Cease and desist:(a)From in: any manner discouraging membership in the Team-sters & Chauffeurs International Union, Local #391, or any otherlabor organization of its employees, by laying off, discharging, orrefusing to reinstate, or otherwise discriminate against its employeesin respect to hire or, tenure of employment;(b)From recognizing the Atlantic States Motor Lines EmployeesUnion as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,ratesof pay, wages, hours of employment, or other conditions of 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment; from giving any effect to any bargaining contract withthe said Atlantic States Motor Lines Employees Union; and com-pletely disestablish said organization as such representative;(c)From in any other manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid and protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act;(a)Offer to Carl R. Barnes, J. L. Reynolds, E. A. Armfield, P. T.Green, E. E. Dawkins, I. J. Hayes, K. B. Kirby, Thomas Meacham,L. S. Venable, J. O. Shoaf, C. L. Cole, R. L. Gates, J. W. Stutz, A. S.Crowder, C. H. Braley, M. Early, S. G. Venable, P. J. Bell, W. A.Wrenn, and C. S. Ferrington immediate and full reinstatement totheir former positions without prejudice to their seniority and otherrights and privileges;.(b)Make whole Carl R. Barnes, J. L. Reynolds, E. A. Armfield,.P. T. Green, E. E. Dawkins, I. J. Hayes, K. B. Kirby, Thomas Mea-cham, L. S. Venable, J. O. Shoaf, C. L. Cole, R. L. Gates, J. W.Stutz, A. S. Crowder, C. H. Braley, M. Early, S. G. Venable, P. J..Bell,W. A. Wrenn, and C. S. Ferrington for any loss of pay they,have suffered by reason of the respondent's discrimination in regardto the terms and conditions or hire and tenure of their employmentby payment to each of them a sum of money equal to that whichthey would have normally earned as wages to the date of such offerof reinstatement, less any such earnings they might have earnedduring this period;(c)Withdraw all recognition from the Atlantic States MotorLines Employees Union as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment; from giving any effect to any bargainingcontract with the said Atlantic States Motor Lines Employees Union;-and completely disestablish said organization as such representative;(d) Immediately post notices in conspicuous places at each of itswarehouses and terminals and maintain such notices for a period of-ninety (90) consecutive days from the date of such posting, statingthat the respondent will cease and desist in the manner aforesaid;(e)Notify the Regional Director of the Fifth Region in writing'within ten (10) days from the date of this Order 'what steps therespondent has taken to comply herewith.